 
Exhibit 10.1
 

 
ENGAGEMENT AGREEMENT




THIS AGREEMENT made as of the 1st day of _____, 2007.




BETWEEN:


YALETOWN CAPITAL INC., a Nevada corporation having an office located at Suite
200-3083 Grandview Hwy, Vancouver, British Columbia


(the "Company")


OF THE FIRST PART
AND:


MURRAY SCHULTZ, a businessperson of Vancouver, British Columbia


(the "Advisor")


OF THE SECOND PART




WHEREAS:




A.  The Company is a public company providing bridge loans and other financing
for film projects.


B.  The Company wishes to engage the Advisor on the terms and conditions of this
Agreement.




NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the material
promises and conditions contained in this Agreement, the Company and the Advisor
agree as follows:




1

--------------------------------------------------------------------------------


1. Engagement



 
The Company hereby engages the Advisor to act as the Vice-President of Business
and Film Development and the Advisory Board Chair of the Company, and the
Advisor hereby accepts the engagement upon the terms and conditions hereinafter
set forth.





2.
Period of Engagement




 
Subject to the provisions for termination as hereinafter provided, the term of
the engagement shall be for an initial period of one year commencing on the
effective date of this agreement and shall automatically renew thereafter for
one (1) year periods with the mutual agreement of the parties (the "Period of
Engagement"), unless the Company or the Advisor gives the other party 60 days
written notice of non-renewal, in which case this Agreement will terminate.





3.
Services




 
The Advisor agrees to serve in the position and carry out the duties and
responsibilities described in Schedule "A" and perform such other services as
may be designated from time to time by the Company.





4.
Compensation




(a)  
Salary



The Advisor agrees to initially forego a salary in the Company. As the Company
is financially able, the Company and the Advisor shall mutually agree upon a
salary that shall be commensurate within the industry for such a position. 



 
(b)
Incentives/Bonuses

 
 
2

--------------------------------------------------------------------------------



 

   
In addition to the fee set forth above, the Advisor shall be compensated from
time to time by the issuance of additional shares on a performance basis. Such
compensation shall be on an irregular basis and shall be negotiated directly
between the Company and the Advisor.




 
(c)
Expenses Reimbursement



The Company will reimburse the Advisor for the costs of all travel to meetings
where attendance has been specifically requested by the Company.




5.
N/A





6.
Termination of Engagement




(a)  
Termination by the Company



The Company may at any time during the Period of Engagement terminate this
Agreement for cause, without notice and without liability for any claim, action
or demand upon the happening of one or more of the following events:



(i)  
if the Advisor, fails or refuses, repeatedly, to comply in any material respect
with the reasonable policies, standards or regulations of the Company
established from time to time in writing and in accordance with this Agreement;




(ii)  
if the Advisor fails to perform in any material respect his duties determined by
the Company in accordance with this Agreement and consistent with the customary
duties of the Advisor’s engagement;




(iii)  
if the Advisor conducts himself in a wilfully dishonest, or an unethical or
fraudulent manner that materially discredits the Company or is materially
detrimental to the reputation, character or standing of the Company; or




(iv)  
if the Advisor conducts any unlawful or criminal activity, which activity
materially discredits the Company or is materially detrimental to the
reputation, character or standing of the Company.



Notwithstanding the above, the Company may at any time during the Period of
Engagement terminate this Agreement by paying to the Advisor a lump sum amount
equal to three month’s fee, and by providing to the Advisor the amount of any
performance bonus to which the Advisor would have been entitled or becomes
entitled to pursuant to Section 4(b) above.


3

--------------------------------------------------------------------------------


(b) Termination by the Advisor


The Advisor may terminate this Agreement at any time by providing 60 days
written notice to the Company and any fee or performance bonus to which the
Advisor would have been entitled or becomes entitled to pursuant to Section 4(b)
above will cease on the date of termination.


 


7. Property of the Company



 
The Advisor hereby acknowledges and agrees that all personal property, including
without limitation, all books, manuals, records, reports, notes, contracts,
lists, and other documents, proprietary information (as defined below), copies
of any of the foregoing, and equipment furnished to or prepared by the Advisor
in the course of or incidental to his engagement, including, without limitation,
records and any other materials pertaining to the Company or its business,
belonging to the Company shall be promptly returned to the Company upon
termination of the Period of Engagement.





8. Proprietary Information and Non-Competition



 
(a)
Proprietary Information




   
"Proprietary Information" means information about the Company disclosed to the
Advisor, known by the Advisor or developed by the Advisor, alone or with others,
in connection with his engagement by the Company, which is not generally known
to the industry in which the Company is or may become engaged about the
Company's products, processes, and services, including but not limited to,
information relating to customers, sources of supply, personnel, sources or
methods of financing, marketing, pricing, merchandising, interest rates, or
sales.




 
(b)
Non-Disclosure of Proprietary Information




   
The Advisor acknowledges that all Proprietary Information is received or
developed by him in confidence and is the property of the Company. During the
period of engagement and thereafter, the Advisor will not, directly or
indirectly, except as required by the normal business of the Company or
expressly consented to in writing by the Company:

 
 
4

--------------------------------------------------------------------------------



 

   
(i)
disclose, publish or make available, other than to an authorized employee,
Advisor, or Advisor of the Company, any Proprietary Information;




   
(ii)
sell, transfer or otherwise use or exploit any Proprietary Information;




   
(iii)
permit the sale, transfer, or use or exploitation of any Proprietary Information
by any third party; or




   
(iv)
retain upon termination or expiration of the Period of Engagement any
Proprietary Information, any copies thereof or any other tangible or retrievable
materials containing or constituting Proprietary Information.




 
(c)
Disclosure of Proprietary Information




   
If, at any time, the Advisor becomes aware of any unauthorized access, use,
possession or knowledge of any Proprietary Information, the Advisor shall
immediately notify the Company. The Advisor shall provide all reasonable
assistance to the Company to protect the confidentiality of any such Proprietary
Information that the Advisor may have directly or indirectly disclosed,
published or made available to third parties in breach of this Agreement,
including, but not limited to, reimbursement for any and all solicitor's fees
that the Company may incur to protect its rights therein. The Advisor shall take
all reasonable steps requested by the Company to prevent the recurrence of such
unauthorized access, use, possession or knowledge.




 
(d)
Interference with Business




   
During the Period of Engagement, the Advisor shall devote sufficient time,
ability and attention to the business of the Company. During the Period of
Engagement, the Advisor shall not, directly or indirectly, compete or assist any
third party in competing with the Company. Following the Period of Engagement,
the Advisor shall not:

 

   
(i)
employ any Proprietary Information for himself or in the service of others or
interfere with the Company's relationship with its clients, purchasers or
suppliers;




   
(ii)
use Proprietary Information to solicit business for himself or in the service of
others from clients, suppliers or purchasers of the Company;

 
 
5

--------------------------------------------------------------------------------



 

   
(iii)
in any way breach the confidence that the Company has placed in the Advisor;




   
(iv)
misappropriate any Proprietary Information; or




   
(v)
breach any of the provisions of this section.



 
9. Assignment, Successors and Assigns



 
The Advisor agrees that he will not assign, transfer or otherwise dispose of any
rights or obligations under this Agreement. Any such purported assignment or
transfer shall be null and void. Nothing in this Agreement shall prevent the
consolidation of the Company with, or its merger into, any other corporation, or
the sale by the Company of all or substantially all of its properties or assets,
or the assignment by the Company of this agreement and the performance of its
obligations hereunder to any successor in interest or any affiliated company.
Subject to the foregoing, this Agreement shall be binding upon and shall enure
to the benefit of the parties and their respective heirs, legal representatives,
successors, and permitted assigns, and shall not benefit any person or entity
other than those enumerated above.



10. General Provisions



 
(a)
Any notices to be given hereunder by either party to the other shall be in
writing and may be transmitted by personal delivery or by mail, registered or
certified, postage prepaid with return receipt requested. Mailed notices shall
be addressed to the parties at the address appearing in the introductory section
of this Agreement, but each party may change that address by written notice in
accordance with this section. Notice delivered personally shall be deemed
communicated as of the date of actual receipt; mailed notices shall be deemed
communicated two days after the date of mailing.




 
(b)
This Agreement supersedes any and all other agreements, either oral or in
writing, between the parties hereto with respect to the engagement of the
Advisor by the Company, and contains all of the covenants and agreements between
the parties with respect to that engagement in any manner whatsoever. Each party
to this Agreement acknowledges that no representations, inducements, promises,
or agreements, orally or otherwise, have been made by any party, or anyone
acting on behalf of any party, which are not embodied herein, and that no other
agreement, statement or promise not contained in this Agreement shall be valid
or binding on either party.

 
 
6

--------------------------------------------------------------------------------



 

 
(c)
The parties hereto agree and warrant to use best efforts, due diligence, and to
maintain full disclosure of all matters of the business and conduct of the
parties in respect to this Agreement.




 
(d)
The parties hereunto agree and acknowledge that they have each sought separate
counsel because the effects of this Agreement are material to their fortunes,
and the consequences of this Agreement are onerous, far reaching and engage
serious obligations.




 
(e)
Any modification of this Agreement will be effective only if it is in writing
and signed by the party to be bound thereby.




 
(f)
The failure of either party to insist on strict compliance with any of the
terms, covenants, or conditions of this Agreement by other party shall not be
deemed a waiver of that term, covenant or condition, nor shall any waiver or
relinquishment of any right or power at any one time or times be deemed a waiver
or relinquishment of that right to power for all or any other times.




 
(g)
If any provision to this Agreement is held by a court of competent jurisdiction
to be invalid, void or unenforceable, the remaining provisions shall
nevertheless continue in full force without being impaired or invalidated in any
way.




 
(h)
This Agreement shall be governed by and construed in accordance with the laws
and courts of the Province of British Columbia.




 
(i)
The parties hereto agree to execute and to cause to be effected such additional
documents or matters as shall be required to fully and effectually achieve the
intent hereof and to achieve matters collateral hereto including, but not
limited to necessary corporate resolutions, necessary regulatory filings,
specific management agreements, or such other matters required between the
parties that are necessary to effect the intent of this Agreement and matters
collateral.



IN WITNESS WHEREOF the parties have duly executed this Agreement as of the date
first written above.



 THE CORPORATE SEAL of )       YALETOWN CAPITAL INC. )       was hereunto
affixed in the presence )       of its duly authorized signatory : )     
 Authorized Signatory )                               SIGNED, SEALED AND
DELIVERED by )       MURRAY SCHULTZ in the presence of )       Witness
Signature)MURRAY SCHULTZ )     

 
 

 

7

--------------------------------------------------------------------------------



This is SCHEDULE "A" to an Engagement Agreement dated ________ 1, 2007.


The Advisor agrees to serve in the position and with the duties and
responsibilities as set out below, and to perform such other duties as set out
from time to time from the Company.


POSITION: VICE PRESIDENT OF BUSINESS AND FILM DEVELOPMENT and ADVISORY BOARD
CHAIR




DUTIES & RESPONSIBILITIES: 
 
 
 
 
 
 
8